 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the construction site picketing satisfy the Board'sSiemonsjuris-dictional standard .3Accordingly, the parties are advised, under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations submitted, the Board is unable to conclude whether or notit would assert jurisdiction herein 48 Cf.Amoakeag Construction Company,supra,where the combined out-of-State pur-chases of the primary employer and those of a secondary employer affected by a union'sconstruction site picketing were sufficient inflow to meet theSiemonsnonretaiistandardand to warrant the Board's assertion of jurisdiction over the primary employer and allthe secondary employers at the location affected by the union's picketingactivity, whetheror not such activity was in fact violative of Section 8(b) (4) ofthe Act.*SeeWarren Weibel,an individual d/b/a Weibel Emoavating Company,137 NLRB 1788.Local 115, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCity Stores Com-pany, Lit Brothers Division.Case No. 4-CD-137.March.,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges under Sec-tion 8(b) (4) (D) of the Act by City Stores Company, Lit BrothersDivision, herein called the Employer, alleging that Local 115, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Teamsters, threatened Employerwith an object of forcing or requiring the Employer to assign particu-lar work to employees represented by Teamsters rather than employeesrepresented by Local 1390, Retail Clerks International Association,AFL-CIO, herein called the Clerks.Thereafter, a hearing was heldbefore Hearing Officer Harold Bernard, Jr., on September 23 and 24,1965.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the HearingOfficermade at the hearing are free from prejudicial error and arehereby affirmed.The briefs filed by the Teamsters, Clerks, andEmployer have been duly considered.Upon the entire record in this case, the Board makes the followingfindings : i1 Pursuant to Section8 (b) ofthe National Labor RelationsAct, asamended, the Na-tional Labor Relations Board has delegated its powers in connectionwith thiscase to athree-member panel[Chairman McCulloch and Members Fanning and Jenkins].157 NLRB No. 34. LOCAL 115,INT'L BROTHERHOOD OF TEAMSTERS,ETC.3811.The business of the EmployerCity Stores Company is a Delaware corporation engaged in operat-ing retail department stores at 38 locations throughout the UnitedStates.Its annual sales exceed $250 million.At its Lit Brothersdepartment store located at Philadelphia, Pennsylvania, its salesexceed $500,000 and its direct out-of-State purchases exceed $50,000annually.The Employer concedes, and we find, that it isengagedin commerce within the meaning of the Act and that it willeffectuatethe policies of the Act to assert jurisdiction herein.2.The labor organizations involvedThe parties stipulated, and we find, that Teamsters and Clerks arelabor organizations within the meaning of Section 2(5) of the Act.3.The disputeA. The basic factsThe disputed work consists of removing merchandise from station-ary rods and fixed tables in the second floor processing room ofEmployer's Lit Brothers department store located at Philadelphia,Pennsylvania, and the placing of this merchandise on movable rodsand in movable containers prior to distribution to the sellingareas ofthe store.The Teamsters and the Clerks have represented separate units ofthe employees for about 25 years and currently have collective-bargaining contracts with the Employer.Neither union is certified.The Clerks represents principally sales and office personnel; theTeamsters represents merchandise handlers such as pricers, checkers,recorders,and packers.Employees described as "stockmen" arerepresented by both unions.Prior to January 21,1964, ready-to-wear merchandise was processedmainly in the second floor processing room with some processing inthe basement.Merchandise was unpacked, checked, ticketed, andplaced on permanent rods and tables by members of the Teamsters;members of the Clerks would then transfer it to mobile rods and tableswhich, in turn, were moved to the selling areas of the store and to thefifth floor transfer room for eventual shipment to the Employer'sbranch stores in the Philadelphia area.The Employer found thisprocedure inefficient.On January 21, 1964, it subcontracted the proc-essing operation to OTM, a firm located in New York City. There-after,merchandise was shipped directly to OTM which processed itand forwarded it to the Market Street store.The Teamsters opposedthe change and appealed to arbitration ; on May 25, 1964, the arbitrator 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD-decided that the Employer was free to subcontract the processing'operation to OTM. On June 1, 1964, the Teamsters' contract expiredand the Teamsters struck, demanding return of the work it had lost.The strike was settled on July 9, 1964, and a new agreement betweenthe Teamsters and the Employer was executed. The Employer agreedto return the processing work to the Market Street store on the con-dition that the ready-to-wear merchandise received at the store beforenoon be processed by 'the close of the next working day at a unit costno greater than the cost charged by OTM.On August 24,.1965,' the Employer entered into a collective-bargaining contract with the Clerks effective retroactively to Febru-ary 1, 1964.The processing operation was returned from New York on October 1,1964.The Employer,in orderto improve the efficiency of the opera-tion, eliminatedthe basement as a processing area, increased thesize of the second floor processing room, and eliminated the fifth flooroutlet for branch store merchandise; instead of having the merchan-dise processed on stationary rods and,tables, much of the merchandisewas marked directly on mobile'rods or marked and placed in mobilecontainers.Members of the Clerks no'longer did transfer work withinthe secondfloor processing room,this work now being performed bythe Teamsters members.TheClerks protested the change and ap-pealed to arbitration.On June 2, 1965, the arbitrator handed down adecisionwhich directed the Employer to return the disputed work tomembers'of the Clerks.The Employerinformedthe Teamsters that itintended to comply with 'the award. 'On June 21, 1965, the Teamsterswrote the Employer that it would' strike if the Employer adhered tothe arbitrator's decision; the Teamsters had stated prior to the deci-sion that it would not be bound by the arbitration, to which it was nota party.On June 25, 1965, the Employer filed unfair labor practicecharges alleging violations of Section 8(b) (4) (D).Subsequently,the Clerks brought action in the Federal district court seeking toenforce the arbitration award against the Employer.The Teamsters memberscontinue to perform the work in dispute.B. Contentions of the partiesThe Clerks contends that it should be awarded the work in disputeon the basis of an arbitration award, traditional performance of thework in dispute, its contract with the Employer, the detrimental effectan award to the Teamsters members would have on its membership,its ability to do the work without incurring significant cost increases orfriction between the two bargaining units, and the possibility that ifthe Employer is sustained in this assignment it might destroy juris-dictional lines in the store and provoke serious disputes between theparties.The Employer contends that the arbitration award was mis- LOCAL 115, INT'L BROTHERHOOD OF TEAMSTERS, ETC.383taken, that it is not obliged by contract to assign the work in disputeto clerks, that its assignment is made on the basis of efficiency,'andthat an assignment to clerks would cause severe damage to its opera-tion.The Teamsters contend that neither it nor the Board is bound bythe arbitration award and that the Board should give substantialweight to the Employer's assignment of the work to'it.C. Applicability of statuteBefore the Board may proceed with a determination of disputepursuant to Section 10 (k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.The record indicates that on June 21, 1965, the Teamsters, inresponse to being informed by the Employer that it intended to com-ply with the arbitrator's decision of June 2, 1965, and award the workin dispute to members of the Clerks, wrote the Employer that it wouldstrike if the Employer adhered to the arbitrator's decision.We there-fore find that there is reasonable cause to believe that a violation ofSection 8 (b) (4) (D) has occurred.Accordingly, we also find that thedispute is properly before the Board for determination under Section10(k) of the Act.D.Merits of the disputeSince the contracts of both the Teamsters :and the Clerks containprovisions which would justify the award of'the work in dispute-toeither union, the Board cannot base its determination on the contracts.Neither the Employer nor the Teamsters denies the Clerks' asser-tion that prior to the transfer of the 'processing work to OTMemployees represented by the Clerks had performed the work in dis-pute.However, the record indicates that the processing operation hasbeen reorganized and much of the merchandise, is now processed bymembers of the Teamsters directly on movable rods or' processed' andplaced in movable containers, thereby eliminating a substantial por-tion of the work formerly done by members' of the Clerks. In addi-tion, the second floor processing room has been enlarged to includethe processing formerly done in the basement and to provide forstorage of ready-to-wear merchandise for branch stores, which hadformerly been kept in a transfer room located on the fifth floor. Theseadded functions utilized all available space and to permit processedmerchandise to remain in the processing room until a member of theClerks is available to move it would hinder the efficiency of the entireoperation.Therefore, on the, basis,-ticularly the. evidence as to the economy and efficiency of the 'presentprocessing 'operation,` we shall determine the jurisdictional dispute-herein by awarding the disputed work to employees, represented, by 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamsters. In making this determination we are assigning thedisputed work to employees who are represented by the Teamsters,but not to the Teamsters or its members.In view of the foregoing, we find that Respondent was entitled todemand the work in dispute, since such work should properly beassigned to employees who are represented by the Teamsters.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this case, the National Labor Relations Board herebymakes the following Determination of Dispute.Stockmen engaged as teamsters and currently represented by Local115, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America are entitled to the assignment ofthe work of removing merchandise from stationary rods and fixedtables in the second floor processing room of Employer's Lit Brothersdepartment store located at Philadelphia, Pennsylvania, and the plac-ing of the merchandise on movable rods and in movable containersprior to distribution to the selling areas of the store.Pacific Coast Shipbuilders AssociationandInternational Broth-erhood of Electrical Workers,AFL-CIO,Petitioner.Case No.£O-RC-6387.March 4,1966DECISION AND ORDER CLARIFYING CERTIFICATIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph It. Wirts.lThe Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case,2 the National Labor RelationsBoard finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, a labor organization, claims to represent certainemployees of the Employer.3.The Petitioner has requested an election in a unit consisting ofall electricians employed by the Pacific Coast Shipbuilders Associa-IInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers,AFL-CIO,was permitted to intervene on the basis of a contractual interest.2 The Employer,the Petitioner,and the Intervenor an filed briefs,whichthe Board hasconsidered.157 NLRB No. 40.